PER CURIAM.
The plaintiff appeals an order dismissing its complaint for declaratory judgment. The defendant moved for the order upon the ground that the complaint did not state a cause of action for declaratory relief.
The complaint alleged that the plaintiff had issued to the defendant a “Comprehensive, Dishonesty, Disappearance and Destruction Policy” and that the plaintiff, insurance company, had been advised by defendant that claims under the policy might be made because of certain alleged activities of a person formerly employed as a manager of defendant’s business. The prayer was for a declaration by the Court that defendant was not entitled to recover under the policy and should be restrained *11from instituting action for recovery of any sums thereunder.
It has been held that the courts may not he required to answer a hypothetical question or one based upon events which may or may not occur. Anderson v. Dimick, Fla.1955, 77 So.2d 867; Harris v. Harris, Fla.App.1962, 138 So.2d 376. Doubt because of disputed questions of fact alone is not sufficient. Halpert v. Oleksy, Fla.1953, 65 So.2d 762.
Affirmed.
HENDRY, J., dissents.